Citation Nr: 1423474	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right hip.

2.  Entitlement to service connection for DJD of the right knee.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1951 to December 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for DJD of the right hip and right knee.  This case was previously before the Board in June 2010, May 2011, and August 2012, and in each instance the case was remanded.  As the instant decision grants service connection for DJD of both the right hip and the right knee, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing in Milwaukee, Wisconsin.  The hearing transcript has been associated with the record.  Additional evidence was received by the Board from the Veteran at the April 2014 hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has a current disability of DJD of the right hip.

2.  The Veteran's right hip was injured by a machine-operated post-hole digger during service.

3.  The Veteran has experienced "continuous" symptoms of a right hip disability since service separation.

4.  The Veteran has a current disability of DJD of the right knee.

5.  The Veteran's right knee was injured by a machine-operated post-hole digger during service.

6.  The Veteran has experienced "continuous" symptoms of a right knee disability since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the right hip have been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision the Board grants service connection for DJD of both the right hip and right knee.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for DJD of the Right Hip and Right Knee

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to both issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he currently suffers from right hip and right knee disabilities due to an injury he sustained in service when a machine-operated post-hole digger crushed, and left him hanging in the air for over half an hour by, his right foot.  Initially, the Board finds that the Veteran currently has diagnosed disabilities of DJD in both the right hip and right knee.  Numerous VA and private medical documents, including the report of a June 2010 VA orthopedic examination, state that the Veteran has DJD of the right hip and right knee.

Next, the Board finds that the Veteran suffered an injury to his right hip and right knee in service.  At the April 2014 Travel Board hearing, the Veteran credibly testified that when he fell off the top of the machine-operated post-hole digger he was caught by the right foot and slammed his right hip and right knee into the machine.  He testified that he was then left hanging by the right foot and leg for about half an hour.  The December 1952 service separation examination report notes that the toes on his right foot were crushed in May 1952, and VA received a statement from a witness to the accident. 

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right hip and right knee disabilities since service separation in December 1952.  At the outset, the Board addresses the Veteran's credibility.  The Board notes that, despite the accident occurring in 1952, the Veteran did not apply for service connection for a right knee and/or right hip disability until July 2006; however, as the Veteran applied for service connection for his right foot, which was injured in the same accident and granted service connection in February 2007, in the same July 2006 claim, the Board finds that the time differential is not significant to the Veteran's credibility.  Further, while the limited medical evidence of record does not consistently show that the Veteran walked with a limp/altered gait and/or regularly complained of pain in either the right hip or right knee, after taking the Veteran's testimony at the April 2014 Travel Board hearing, and reviewing his lay statements throughout the course of this appeal, along with the lay statements of his wife, the Board finds the Veteran's testimony and lay statements of continuous symptoms and of walking with a limp or altered gait to be credible.  

At the April 2014 Travel Board hearing, the Veteran credibly testified that he had pain in his right hip and right knee from the time of the in-service accident until he was diagnosed with right hip and right knee DJD.  He reported that the pain was only a dull ache, provided that he stayed off of the right leg, but that the pain would become worse with use.  The Veteran also testified that he began walking with a limp/altered gait immediately after the injury, which continues to the present.  The testimony regarding the Veteran's limp/altered gait is supported by medical evidence, as well as a May 2012 lay statement from the Veteran's wife in which she advanced that after the Veteran got out of the hospital and stopped using crutches he began walking with a limp, and has been limping ever since.  The Board has given the lay evidence in this appeal the greatest weight in light of the fact that VA has been unable to obtain the Veteran's in-service accident hospital treatment records.

The evidence of record, both lay and medical, is sufficient to show continuous right hip and right knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran and his wife's lay statements that the Veteran has had pain and walked with a limp since the in-service accident are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right hip and right knee disabilities since service separation that were later diagnosed as DJD.  See Clyburn v. West, 
12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his right hip and right knee in service and has experienced "continuous" symptoms of a right hip and a right knee disability of DJD since service separation in December 1952.  As such, the criteria for presumptive service connection for right hip and right knee disabilities of arthritis (DJD) under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, 

have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis.

    
ORDER

Service connection for DJD of the right hip is granted.

Service connection for DJD of the right knee is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


